*676OPINION OF THE COURT
Memorandum.
The orders of the Appellate Division should be affirmed, with costs.
It was not an abuse of discretion as a matter of law for the Appellate Division to decline to entertain these actions for declaratory judgments on the ground that “no justiciable controversy exists upon which [the court] can properly rule” (CPLR 3001; New York Public Interest Research Group v Carey, 42 NY2d 527).
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
In each case: Order affirmed, with costs, in a memorandum.